COFFEY, Circuit Judge,
dissenting.
The majority declares that section 4(a) of the Illinois Parental Notice of Abortion Act *1546of 1983 (“Act”), requiring a twenty-four hour waiting period following parental notification of a minor, unemancipated, unmarried, immature, female child’s decision to have an abortion, is unconstitutional. I dissent because the majority’s holding not only fails to protect the minor unemancipated child from making an uninformed, immature abortion decision but also fails to protect the constitutional right of parents to direct, supervise, and properly control the rearing of their minor children. In Illinois, as well as all other states within the Union, parents are legally responsible for the health, maintenance, support, and well-being of their minor children because such children are presumed immature and incapable of providing for themselves or making reasoned, sound judgments. An integral part of this child-rearing responsibility is the parents’ right, as recognized in judicial interpretations of the Constitution, to direct the upbringing of their children. The twenty-four hour waiting period allows parents to exercise their constitutional right and participate in their minor daughter’s important abortion decision, offering valuable guidance, counseling, and reasoning that will aid the child in making a mature, informed decision of whether or not to abort her pregnancy. The majority severs the twenty-four hour waiting period from the Act but enjoins enforcement of the Act until the Illinois Supreme Court promulgates rules of confidentiality and expedited appellate review in the event the minor child’s application to waive parental notification is denied by the Illinois state court. I, likewise, dissent because section 5 of the Act provides the framework necessary for the expedited and confidential judicial determination of a minor unemancipated child’s application to waive parental notification.
I
The record reveals that on November 2, 1983, the Illinois General Assembly passed the Parental Notice of Abortion Act with the express intent that the Act become effective on January 31, 1984. On January 26, 1984, just five days before the Act was to become effective, the plaintiff class filed a complaint in the District Court for the Northern District of Illinois, requesting that a temporary restraining order be issued to enjoin the State of Illinois from enforcing the Act.1 The complaint alleged, inter alia, that the twenty-four hour waiting period of section 4(a) and the judicial alternative to parental notification of section 5 were unconstitutional. The district court granted the temporary restraining order, preventing enforcement of the Act for a period of ten days, and on January 30, 1984, the parties agreed to extend the temporary restraining order pending resolution of the constitutional questions.
The Act provides, in relevant part, that:
“Section 4. Notice required, (a) No person shall perform an abortion upon an unemancipated minor or upon an incompetent unless he or his agent has given at least 24 hours actual notice to both parents or to the legal guardian of the minor pregnant woman or incompetent of his intention to perform the abortion or unless he or his agent has received a written statement or oral communication by another physician, hereinafter called the ‘referring physician', certifying that the referring physician or his agent has given such notice.
Section 5. Procedure for waiver of notice, (a) The requirements and procedures under this Act are available to minors and incompetents whether or not they are residents of this State.
(b) The minor or incompetent may participate in proceedings in the court on her own behalf and the court shall appoint a guardian ad litem for her. The court shall advise her that she has a right to court appointed counsel and shall provide her with such counsel upon her request.
*1547(c) Court proceedings under this Section shall be confidential and shall be given such precedence over other pending matters as is necessary to ensure that the court may reach a decision promptly, but in no case shall the court fail to rule within 48 hours of the time of application, provided that the 48 hour limitation may be extended at the request of the minor or incompetent.
(d) Notice shall be waived if the court finds either:
(i) That the minor or incompetent is mature and well-informed enough to make the abortion decision on her own, or
(ii) That notification of those to whom Section 4 of this Act requires that notice be given would not be in the best interests of the minor or incompetent.
(e) A court that conducts proceedings under this Section shall issue written and specific factual findings and legal conclusions supporting its decision and shall order that a confidential record of the evidence be maintained.
(f) An expedited confidential appeal shall be available, as the Supreme Court provides by rule, to any minor or incompetent to whom the circuit court denies a waiver of notice.
(g) The Supreme Court is respectively requested to promulgate any rules and regulations necessary to ensure that proceedings under this Act are handled in an expeditious and confidential manner.
(h) No filing fees shall be required of any minor or incompetent who avails herself of the procedures provided by this Section.
* * * * # *
Section 7. Other exceptions: (a) When the parties to whom notice must be given pursuant to Section 4 of this Act have already been notified and those parties accompany the minor or incompetent to the place where the abortion is to be performed, or submit signed notarized statements indicating that they have been notified, the requirements of Section 4 of this Act shall not apply.”
See Zbaraz v. Hartigan, 584 F.Supp. 1452, 1468-70 (N.D.Ill.1984); Ill.Rev.Stat. ch. 38, ¶¶ 81-64, 81-65, 81-67 (Smith-Hurd Supp. 1984-1985).2 On May 4, 1984, the district court ruled that the twenty-four hour waiting period of section 4(a) directly contravened this court’s holding in Indiana Planned Parenthood v. Pearson, 716 F.2d 1127 (7th Cir.1983) (“Pearson ”), that “the state cannot require that an abortion be delayed once notification has been effected upon a minor’s parents.” 716 F.2d at 1143. The district court further ruled that the judicial alternative to parental notification set forth in section 5 of the Act did not satisfy the standards of Planned Parenthood, Kansas City, Mo. v. Ashcroft, 462 U.S. 476, 103 S.Ct. 2517, 76 L.Ed.2d 733 (1983) (“Ashcroft”) and Bellotti v. Baird, 443 U.S. 622, 99 S.Ct. 3035, 61 L.Ed.2d 797 (1979) (plurality opinion) (“Bellotti II”), because it (1) provided “no assurance that Illinois courts will expedite appeals”; and (2) did “not safeguard a minor’s or incompetent’s anonymity.” Zbaraz v. Hartigan, 584 F.Supp. at 1461-62. The court reasoned that because the twenty-four hour waiting period of section 4(a) and the judicial alternative to parental notification of section 5 were “basic” to the Act, the provisions were not severable and the entire Act was unconstitutional. Id. at 1464.3 Ac*1548cordingly, the district court permanently enjoined the State of Illinois from enforcing any provisions of the Act. On appeal, the issues before this court are the constitutionality of section 4(a), the twenty-four hour waiting period for minor unemancipated children, and section 5, the judicial alternative to parental notification.
II
A. TWENTY-FOUR HOUR WAITING PERIOD
The Illinois Parental Notice of Abortion Act is intended to involve parents in the abortion decision of their unemancipated, unmarried, immature, female child who has not yet reached the majority age of eighteen and who continues to depend upon her parents for maintenance and support.4 The Act does not attempt to regulate, much less interfere with, adult women of majority age who decide to terminate their pregnancy, nor does the Act apply to emancipated minors, those female children no longer dependent upon their parents for maintenance and support, who choose to undergo an abortion.5 Instead, the Illinois Parental Notice of Abortion Act simply requires that when a minor, unemaneipated, unmarried, female child, legally dependent upon her parents, becomes pregnant and decides to abort her pregnancy, the child’s parents must be notified and afforded a twenty-four hour period to discuss the all-important abortion decision with their minor daughter. In view of the narrow application of the Act to this limited fact situation, my analysis focuses solely upon the interest of a minor unemancipated female child in making an informed, mature, well-reasoned abortion decision and the interest of parents in directing the upbringing of their minor unemancipated children.
A fundamental, bedrock principle of our society is that parents have a legal, moral, and social responsibility to provide for the health, maintenance, support, and well-being of their minor children. In the State of Illinois, any parent “who shall, without lawful excuse, desert or neglect or refuse to provide for the support or maintenance of his or her child or children under the age of 18 years, in need of such support or maintenance, shall be deemed guilty of a Class A misdemeanor ____” Ill.Rev.Stat. ch. 40, j| 1101 (1983). The State requires parents to provide their minor children with the basic necessities in life and to assist the children in becoming mature adults capable of participating in, and contributing to, our society. It is widely known and accepted that minor children are incapable of making informed, mature, well-reasoned decisions during their formative years. For example, in the State of Illinois only a mature minor legally declared emancipated in an Illinois state court proceeding “shall have the right to enter into valid legal contracts ____” Ill.Rev.Stat. ch. 40, U 2205(a) (1983).6 Thus, to protect minors *1549from their own immaturity, our society holds parents legally responsible for the custody, care, and nurture of their minor children.
To aid parents in the challenging, difficult, and sometimes burdensome task of raising children and fulfilling the legal duty of providing for their well-being, our society grants parents the right, within bounds of reason, to direct the rearing of their children. In our free, democratic nation “[i]t is cardinal ... that the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.” Prince v. Massachusetts, 321 U.S. 158,166, 64 S.Ct. 438, 442, 88 L.Ed. 645 (1944). See also H.L. v. Matheson, 450 U.S. 398, 410, 101 S.Ct. 1164, 1172, 67 L.Ed.2d 388 (1981) (“Matheson ”); Bellotti II, 443 U.S. at 638, 99 S.Ct. at 3045 (plurality opinion). The Supreme Court has even acknowledged “the existence of a constitutional parental right against undue, adverse interference by the State.” Bellotti II, 443 U.S. at 639 n. 18, 99 S.Ct. at 3046 n. 18 (plurality opinion) (emphasis added). According to the Court, “constitutional interpretation has consistently recognized that the parents’ claim to authority in their own household to direct the rearing of their children is basic to the structure of our society.” Ginsberg v. New York, 390 U.S. 629, 639, 88 S.Ct. 1274, 1280, 20 L.Ed.2d 195 (1968) (emphasis added). See also Matheson, 450 U.S. at 410, 101 S.Ct. at 1171; Bellotti II, 443 U.S. at 638, 99 S.Ct. at 3045 (plurality opinion). Thus, an integral component of the parents’ legally mandated responsibility to provide for the supervision, health, maintenance, support, and well-being of their unemancipated minor children is the corresponding right of parents, as recognized in judicial interpretations of the Constitution, to direct the rearing of their children and to participate in the important decisions affecting their childrens’ lives.
In the present case, there is no question that a minor, unemancipated, unmarried, immature, female child’s decision whether or not to abort her pregnancy is an extremely important psychological, emotional, and physical choice. The Supreme Court has repeatedly recognized that “[t]he decision to abort ... is an important, and often a stressful one, and it is desirable and imperative that it be made with full knowledge of its nature and consequences.” Planned Parenthood of Missouri v. Danforth, 428 U.S. 52, 67, 96 S.Ct. 2831, 2840, 49 L.Ed.2d 788 (1976) (“Danforth ”). See also City of Akron v. Akron Center for Reprod. Health, 462 U.S. 416, 103 S.Ct. 2481, 2499, 76 L.Ed.2d 687 (1983) (“Akron ”). There are a multitude of serious factors for the minor unemancipated child to consider in making an informed, mature abortion decision. The child must understand that abortion is a surgical procedure, see J. Pritchard & P. McDonald, Williams Obstetrics 603 (16th ed. 1980), that has far-reaching effects upon a young, sensitive female. There are severe psychological and emotional stresses involved not only before and during the abortion procedure, but for days, months, and even years following the procedure. It is well documented that mature women who undergo abortions often experience psychological disorders and mental health problems in the form of depressive psychosis. Impressionable, young females of tender years are even more susceptible to such mental disturbances when confronted with the emotional decision of whether or not to abort their pregnancy. For many individuals, including minor children, the abortion decision raises questions that are often influenced by sincere, deep-rooted religious beliefs, moral principles, and convictions. The dilemma and confusion that is instantly thrust upon a fragile, young female in her decision to bear a child may result in psychological, psychiatric, and moral scars *1550that, all too frequently, never heal. Added to this mental strain and anguish is a consideration of the almost endless variety of physical risks involved in having an abortion. Depending upon the minor’s physical characteristics and development, complications may very well arise during the abortion procedure that only an experienced, well-trained surgeon is capable of recognizing and effectively treating. Such complications include trauma, permanent damage to vital organs, dysfunction of the cardiovascular or respiratory system requiring cardiopulmonary resuscitation, internal bleeding or hemorrhaging of the uterine wall, cervical lacerations, uterine perforation, embolism of the blood vessels, allergic reaction to medication or anesthesia, if administered, and even the permanent impairment of reproductive organs.7 Other medical factors that must be considered in making a mature, informed abortion decision include the type of abortion to be performed (dialation and curettage, dialation and vacuum aspiration, hysterotomy, or hysterectomy), the minor child’s. past medical history, her physical reaction to previous surgical procedures, her tolerance for certain medications, the chance that she is an RH-negative female, the likelihood of contracting a uterine infection, the chance that the placenta and fetus will not be completely removed, the potential for future difficulties in bearing children, and even the possibility of sexual sterility. There are the economic considerations of who will fund the abortion procedure and post-treatment check-ups, are the physician’s rates reasonable, and will insurance cover the abortion and any costly medical or psychiatric complications that may arise following the surgical abortion procedure. There are also the social and psychological concerns of whether or not to inform the potential father of the pregnancy, whether or not to confide in friends about the decision, the fear of a life-long stigma if peers learn of the abortion, the feeling of anger toward the potential father and all males in general, the onset of guilt and overall withdrawal from society, and the ever present and increasing threat of teenage suieide. In addition, just as in any surgical procedure, the minor child is entitled to an explanation of the reasonable alternatives to abortion, including adoption and extended-family care with the assistance of parents, grandparents, and siblings. In this age of four, five, and six million dollar medical malpractice jury verdicts, it is also important to review the competence, qualification, and skill of the surgeon performing the abortion procedure, whether the surgeon is Board certified, whether the surgeon is accurate in his pregnancy term diagnosis, the surgeon’s experience in dealing with the variety of complications that may very well arise during the abortion procedure, the quality of the abortion facility, and the sterility of the surgical tools and instruments to be used in the abortion procedure.
It defies reason to expect a minor, unemancipated, unmarried, immature, female child to properly and adequately consider each and every one of the important factors involved in the tumultuous abortion decision. The child should consult with the regular family physician who has treated her in the past and knows her unique physical characteristics, medication tolerances, and physical as well as psychological ability to undergo the stress involved in the abortion procedure. More importantly, the child needs the input, advice, and counsel of her parents, who are deeply concerned and interested in their daughter's welfare, have known her emotional and psychological makeup from birth, and can best identify and relate the psychological, moral, medical, social, economic, and practical *1551factors to consider. The parents, who are legally responsible for their minor daughter’s well-being before, during, and after the abortion, can review the competence, qualification, and training of the surgeon performing the abortion, provide the surgeon with relevant medical and psychological data concerning their daughter, seek additional medical consultation, if deemed necessary, and in the event a complication may arise, institute a lawsuit against the abortionist to recover for the injury or even the death of their daughter. In view of the minor child’s clear need to consult with her parents in making a mature, informed, well-reasoned abortion decision:
“There can be little doubt that the State furthers a constitutionally permissible end by encouraging an unmarried pregnant minor to seek the help and advice of her parents in making the very important decision whether or not to bear a child. That is a grave decision, and a girl of tender years, under emotional stress, may be ill-equipped to make it without mature advice and emotional support. It seems unlikely that she will obtain adequate counsel and support from the attending physician at an abortion clinic, where abortions for pregnant minors frequently take place.”
Danforth, 428 U.S. at 91, 96 S.Ct. at 2851 (Stevens, J., concurring) (footnote omitted). See also Matheson, 450 U.S. at 409-10, 101 S.Ct. at 1171-72; Bellotti II, 443 U.S. at 640-41, 99 S.Ct. at 3046-47 (plurality opinion). The Supreme Court further reasons that:
“The medical, emotional, and psychological consequences of an abortion are serious and can be lasting; this is particularly so when the patient is immature. An adequate medical and psychological case history is important to the physician. Parents case history is important to the physician. Parents can provide medical and psychological data, refer the physician to other sources of medical history, such as family physicians, and authorize family physicians to give relevant data.”
Matheson, 450 U.S. at 411, 101 S.Ct. at 1172 (footnote omitted).
The Supreme Court, fully aware of the need to protect the minor unemancipated child from making an immature, uninformed decision of whether or not to abort her pregnancy, has approved of, and placed its imprimatur in no uncertain terms upon, state statutes requiring parental consultation in the abortion decision of a minor child. According to the Court, because:
“immature minors often lack the ability to make fully informed choices that take account of both immediate and long-range consequences, a State reasonably may determine that parental consultation often is desirable and in the best interest of the minor. It may further determine, as a general proposition, that such consultation is particularly desirable with respect to the abortion decision — one that for some people raises profound moral and religious concern.”
Bellotti II, 443 U.S. at 640, 99 S.Ct. at 3046 (plurality opinion) (footnotes omitted). See also Matheson, 450 U.S. at 409, 101 S.Ct. at 1171. Added to the minor child’s need to consult with her parents to make a mature, informed abortion decision, is the parents’ constitutional right to supervise, direct, and properly control the upbringing of their children. An essential component of the parents’ right to direct the rearing of their children is the opportunity to participate in their daughter’s important decisions, including the choice of whether or not to undergo an abortion procedure. Thus, to protect not only the minor child from making an immature, uninformed abortion decision, but also to protect the parents’ constitutional right to direct and guide the rearing of their children, for whom the parents are legally responsible, “States have a legitimate interest in encouraging parental involvement in their minor children’s decision to have an abortion.” Akron, 103 S.Ct. at 2491 n. 10.
The Illinois General Assembly, in enacting the Illinois Parental Notice of Abortion Act, sought to protect minor unemancipated children from their own immaturity and to protect the constitutional right of *1552parents to direct the upbringing of their children. The express legislative purpose of the Act is:
“to further the important and compelling State interests of: 1) protecting minors against their own immaturity, 2) fostering the family structure and preserving it as a viable social unit, and 3) protecting the rights of parents to rear children who are members of their household.”
Ill.Rev.Stat. ch. 38, j| 81-62(a) (emphasis added). To effectuate the intended purpose of the Act, the Illinois legislature enacted section 4(a) which provides that when a minor unemancipated child decides to abort her pregnancy, the child’s parents must be notified and afforded a twenty-four hour period in which to analyze and discuss the decision with their daughter. The Illinois legislature, following extensive debate and thoughtful consideration of the fact that minor unemancipated children are generally unable to formulate informed, mature, well-reasoned decisions — as evidenced by their legal incapacity to enter into valid contracts in the State of Illinois— passed the twenty-four hour waiting period. According to the legislature’s findings of fact:
“1) immature minors often lack the ability to make fully informed choices that take account of both immediate and long-range consequences, 2) the medical, emotional and psychological consequences of abortion are serious and can be lasting, particularly when the patient is immature, 3) the capacity to become pregnant and the capacity for mature judgment concerning the wisdom of an abortion are not necessarily related, 4) parents ordinarily possess information essential to a physician’s exercise of his best medical judgment concerning the child, and 5) parents who are aware that their minor daughter has had an abortion may better ensure that she receives adequate medical attention after her abortion.”
Ill.Rev.Stat. ch. 38, j[ 81-62(b). The twenty-four hour waiting period affords minor unemancipated children and their parents at least a brief time to discuss and consider the numerous factors involved in reaching a mature, well-informed decision of whether or not to abort the pregnancy.
Within the twenty-four hour period, the parents have the opportunity to analyze the psychological and emotional stress that their young daughter is experiencing and may very well continue to experience for some time following the abortion procedure. The parents also have an opportunity to contact their daughter’s regular family physician, inform him of the situation, and receive the medical advice necessary to aid the minor child in making a mature, informed decision. The parents, in fulfilling their legal responsibility and duty to provide for the child’s well-being, may inquire into the competency of the surgeon performing the abortion to determine if he is a well-trained, qualified surgeon or simply a second-rate surgeon who entered the abortion practice because he was denied hospital staff privileges, by a medical peer review committee after questionable medical procedures or inferior surgical technique. Furthermore, the twenty-four hour period allows parents to discuss and explain the moral implications and deep religious concerns, if any, that are involved in the decision of whether or not to abort a pregnancy. The parents, likewise, may offer their young child valuable, experienced counsel and advice concerning the short- and long-term effects of bearing a child and of terminating a pregnancy. All too often minor female children find themselves trapped on an “abortion treadmill,” inundated with opinions from peers and boyfriends to proceed immediately with the “quick fix” abortion procedure. The parents can help the child reflect upon abortion alternatives, reviewing the positive and negative aspects of adoption and extended-family care involving parents, grandparents, and siblings. Similarly, the parents, who have raised their child from birth, are in a better position to reasonably and objectively examine the psychological, moral, medical, social, economic, and practical considerations that so often become confused and muddled within the mind of a young, *1553fragile female about to terminate a pregnancy. In sum, the twenty-four hour waiting period allows parents, who presumably best understand their own child’s natural strengths and weaknesses, to offer their daughter guidance, security, comfort, and experienced counsel. Additionally, the twenty-four hour waiting period allows parents, at least for a day-long period, to participate in their daughter’s abortion decision and thus exercise their constitutional right to supervise, direct, and properly control the rearing of their child, for whom the parents are legally responsible.
The majority rightfully acknowledges that the State “has a significant interest in promoting parental consultation with a minor before her decision to have an abortion.” The majority speculates, however, that the twenty-four hour waiting period following parental notification imposes an undue burden upon the minor child because this day-long postponement may result in scheduling delays and conflicts at the abortion facility that will further complicate the child’s decision to abort her pregnancy. According to the majority, a twenty-four hour delay could, hypothetically, result in a week-long delay depending upon the scheduling calendar of the doctor, the minor unemancipated child, arid the abortion facility. So too, it is conceivable that a power outage, an automobile breakdown, or an illness to the physician could result in a week-long delay. Based upon sheer conjecture, the majority mistakenly concludes that the speculative scheduling conflicts that may be imposed upon a minor child by the twenty-four hour waiting period outweigh the child’s need to make a mature, informed, well-reasoned abortion decision as well as the parents’ constitutional right to participate in that decision. In support of this legally, morally, and socially unsound position, the majority relies upon this court’s holding in Pearson that “the state cannot require that an abortion be delayed once notification has been effected upon a minor’s parents.” 716 F.2d at 1143. In addition, the majority blindly adheres to the language in Pearson that “ [notification itself in most cases should lead to parental consultation without the state’s additional help because minors are particularly susceptible to parental wishes ____” Id. Thus, according to the Pearson line of reasoning as adopted by the majority, the physician may fulfill his legal obligation by simply notifying the parents of their daughter’s decision to abort her pregnancy and then, without disclosing the child’s whereabouts, proceed immediately with the abortion procedure, never allowing the parents to participate in their daughter’s abortion decision. What the majority fails to comprehend is that the Pearson decision is premised upon skewed logic, a flawed legal analysis, and a complete disregard for the parental rights involved.
In Pearson, the Indiana statute, similar to the Illinois Act in the present case, provided that parents must be notified of their minor unemancipated daughter’s decision to have an abortion and, following this notification, the child must wait twenty-four hours before undergoing the abortion procedure. This court held the twenty-four hour waiting period unconstitutional because “the same objections to waiting periods for adults listed in City of Akron apply to waiting periods for minors.” Pearson, 716 F.2d at 1143. The court’s reasoning in Pearson, as well as the reasoning of the majority in the present case, contravenes logic, reason, and common sense as it leaps blindly from Akron, a case involving the abortion decision of mature adult women, to the completely separate and unrelated issue presented in this case; the need to protect minor, unemancipated, unmarried, immature, female children who lack the knowledge, experience, and judgment necessary to make a mature, informed, well-reasoned abortion decision. In Akron, the Supreme Court enumerated the objections to a waiting period as 1) the increased cost of making two separate trips to the abortion facility, and 2) the potential for scheduling conflicts and delays that could possibly prolong the surgical abortion procedure. The glaring distinguishing factor of Akron, however, is that the statute in that ease applied to mature women of majority *1554age and thus the State’s only expressed interest in the twenty-four hour waiting requirement was to ensure that the “woman’s decision be informed.” 103 S.Ct. at 2503. According to the Court in Akron, the State’s concern that mature adult women make informed abortion decisions did not outweigh the potential burden of delay that may be imposed upon those women by the twenty-four hour waiting period. Thus, the Court ruled that if a mature adult woman “is prepared to give her written informed consent and proceed with the abortion, a State may not demand that she delay the effectuation of that decision.” Id.
In stark contrast, the twenty-four hour waiting period of the Illinois Act, just as the Indiana statute in Pearson, does not apply to mature adult women but exclusively to incompetents and minor, unemancipated, unmarried, immature, female children, legally dependent upon their parents. Unlike the State’s interest in Akron — to ensure that all women, including mature adults, make an informed abortion decision — the State of Illinois’ interest is to protect minor unemancipated female children from their own immaturity, as well as to protect parents’ constitutional right to direct the upbringing of their minor children, for whom the parents are legally responsible. The obvious analytical difference between Akron and the present case is that adult women are presumed capable of making an informed, mature, well-reasoned choice while minor, unemancipated, immature, unmarried children lack the knowledge, experience, and judgment necessary to make an informed, mature abortion decision. The majority, just as the court in Pearson, fails to make this critical distinction between the twenty-four hour waiting period for mature adult women, held unconstitutional in Akron, and the twenty-four hour waiting period exclusively for minor unemancipated female children, as set forth in the Illinois Act. Indeed, aside from Pearson, every case cited by the majority holding waiting periods unconstitutional involves a statute that imposes a waiting period upon mature adult women, similar to the one in Akron. See Akron, 103 S.Ct. at 2489 (twenty-four hour waiting period applies to all women); American College of Obstetricians v. Thornburgh, 737 F.2d 283, 305 (3d Cir. 1984), review granted, — U.S. -, 105 S.Ct. 2015, 85 L.Ed.2d 297 (1985) (twenty-four hour waiting period applies to all women); Women’s Services, P.C. v. Thone, 690 F.2d 667, 668 (8th Cir.1982), vacated sub nom. Kerrey v. Women’s Services, P.C., 462 U.S. 1126, 103 S.Ct. 3102, 77 L.Ed.2d 1358 (1983) (forty-eight hour waiting period applies to all women, see Women’s Services, P.C. v. Thone, 483 F.Supp. 1022, 1050 n. 25 (D.Neb.1979)); Planned Parenthood League of Mass. v. Bellotti, 641 F.2d 1006, 1013 (1st Cir.1981) (twenty-four hour waiting period applies to all women); Charles v. Carey, 627 F.2d 772, 780 n. 11 (7th Cir.1980) (twenty-four hour waiting period applies to all women); Women’s Medical Center of Providence, Inc. v. Roberts, 530 F.Supp. 1136, 1145 (D.R.I.1982) (twenty-four hour waiting period applies to all women); Leigh v. Olson, 497 F.Supp. 1340, 1347-48 (D.N.D.1980) (forty-eight hour waiting period applies to all women); Margaret S. v. Edwards, 488 F.Supp. 181, 212 (E.D.La.1980) (twenty-four hour waiting period applies to all women); Women’s Community Health Cntr., Inc. v. Cohen, 477 F.Supp. 542, 548 (D.Me.1979) (forty-eight hour waiting period applies to all women).8 The majority, in effect, fails to separate the wheat from the chaff. The Illinois Act does not impose a waiting peri*1555od upon mature adult women, it simply requires that once the minor unemancipated child’s parents have been notified of the abortion decision, the child must wait twenty-four hours before undergoing the surgical abortion procedure. The purpose of the twenty-four hour waiting period is to afford parents an opportunity to supervise and direct the raising of their minor daughter and offer valuable advice, guidance, protection, support, and counseling to aid the immature child in making a mature, informed, well-reasoned decision of whether or not to abort her pregnancy.
In Pearson, the court asserted, as does the majority in the present case, that “[njotification itself in most cases should lead to parental consultation without the state’s additional help because minors are particularly susceptible to parental wishes ____” 716 F.2d at 1143. I initially note that this statement, aside from equivocating with the speculative term “should,” misses the very point of a waiting period for minor, unemancipated, unmarried, immature, female children; namely, that children must be protected from making an immature, uninformed abortion decision and that parents have a constitutional right to direct the upbringing of their children. The State is required to protect the interests of parents and their children, not blithely leave it to chance that a particular minor child will be “susceptible to parental wishes.” I further note that parental notification itself, without a waiting period, neither allows nor assures parents an opportunity to analyze and discuss with their minor daughter the multitude of factors necessary to consider when deciding whether or not to abort a pregnancy. According to the terms of the notification statute, the surgeon need only notify the parents of their daughter’s decision to abort her pregnancy and, having fulfilled this legal obligation, the surgeon can proceed immediately with the abortion, never allowing the parents an opportunity to participate in the decision. Such a result is legally, morally, and socially insupportable when one considers that the parents are not only legally responsible for the well-being and financial obligations of their minor daughter before, during, and after the abortion, but have a constitutional right to supervise, direct, and control their daughter’s upbringing.
I am convinced that the only feasible way for a State to protect minor unemancipated children from their own immaturity and lack of experienced judgments in the affairs of life, as well as to protect the constitutional right of parents to direct the rearing of their children, short of a parental consent statute, is to require a minimal waiting period following parental notification.9 The Illinois legislature has a compelling interest in safeguarding minor, unemancipated, unmarried, immature, female children from making an immature, uninformed abortion decision. Moreover, the Illinois legislature has a compelling interest in protecting the constitutional right of parents to direct the upbringing of their minor unemancipated child, especially when one considers that the State of Illinois holds these parents legally responsible for their daughter’s well-being before, during, and after the abortion, until the child reaches the majority age of eighteen. The State’s interest in protecting minor children and their parents’ constitutional right clearly outweighs any potential burden of delay placed upon the minor unemancipated female child by the twenty-four hour waiting period. Indeed, the Supreme Court, realizing the inability of minor children to make an informed, mature, well-reasoned abortion decision, has consistently upheld the constitutionality of parental consent stat*1556utes. See Ashcroft, 103 S.Ct. at 2525; Akron, 103 S.Ct. at 2497; Bellotti II, 443 U.S. at 640, 99 S.Ct. at 3046 (plurality opinion). These parental consent statutes, as upheld by the Supreme Court, create a potential for extended delay because the minor child is required to obtain actual parental consent before undergoing the abortion procedure. In contrast, the twenty-four hour waiting period simply requires the child to wait twenty-four hours from the time of parental notification before aborting her pregnancy.
The twenty-four hour waiting period of the Illinois Act appears, at best, to be a product of political compromise. It is clear that parental consent statutes are constitutionally permissible if drafted in compliance with the Supreme Court’s legal standards. The parental consent statute is certainly the most effective means of ensuring that minor unemancipated children make a mature, informed, well-reasoned abortion decision and that parents have an opportunity to participate in that decision. The Illinois statutory scheme provides, however, that minor unemancipated pregnant children are legally capable of consenting to a medical or surgical procedure. See Ill.Rev.Stat. ch. Ill, U 4501.10 Thus, in Illinois a minor unemancipated pregnant child, who is legally incapable of entering into a valid contract, may consent to an abortion. Given this inconsistent provision of Illinois law, allowing minor, unemancipated, immature, unmarried, female children to consent to an abortion, the waiting period is the next most effective means of ensuring that parents assist their child in making a mature, informed, well-reasoned abortion decision.11 Thus, I believe the twenty-four hour waiting period of section 4(a) properly protects minor unemancipated children and their parents’ constitutional right without unnecessarily and excessively delaying or infringing upon the minor, unemancipated, unmarried, immature, female child’s decision to abort her pregnancy.
I add that section 7(a) of the Act also protects minor unemancipated children from their own immaturity and the constitutional right of parents to direct the rearing of their children, for whom the parents are legally responsible. Section 7(a) provides that no parental notification need be given if parents accompany the child to the abortion facility or if the child presents the surgeon a notarized statement, signed by her parents, acknowledging her abortion decision. In either situation, the minor child has obviously informed her parents of the abortion decision and the parents have had an opportunity to discuss the decision with their daughter. Thus, it is reasonable to assume that the child has received the mature advice, input, and counsel of her parents or legal guardian and that the parents have exercised their constitutional right to direct the rearing of their minor child. Accordingly, I would uphold section 4(a) and section 7(a) of the Act as promoting the State of Illinois’ compelling interest in protecting minor unemancipated children from making an uninformed, immature abortion decision and in protecting the right of parents, as recognized in judicial interpretations of the Constitution, to participate in the abortion decision of their minor unemancipated daughter. In addition, I believe that we must consider setting aside this court’s erroneous ruling in Pearson, which failed to distinguish between the waiting period requirement for mature adult women held unconstitutional in Akron and the waiting period requirement for minor, unemancipated, unmarried, immature, female children presented in this case. It is evident that the State of Illinois has a compelling interest in passing well-reasoned, compromised legislation that protects minor unemancipated children from *1557their own immaturity and also protects parents’ constitutional right to direct the rearing of their children, for whom the parents are legally responsible.
B. JUDICIAL ALTERNATIVE TO PARENTAL NOTIFICATION
The Supreme Court has approved state statutes requiring parental consent to a minor unemancipated female child’s decision to abort her pregnancy. See Ashcroft, 103 S.Ct. at 2525; Akron, 103 S.Ct. at 2497; Bellotti II, 443 U.S. at 640, 99 S.Ct. at 3046 (plurality opinion). The Supreme Court requires, however, that “if the State decides to require a pregnant minor to obtain one or both parents’ consent to an abortion, it also must provide an alternative procedure whereby authorization for the abortion can be obtained.” Bellota II, 443 U.S. at 643, 99 S.Ct. at 3048 (plurality opinion) (footnote omitted). Indeed, “the State must provide an alternative procedure whereby a pregnant minor may demonstrate that she is sufficiently mature to make the abortion decision herself or that, despite her immaturity, an abortion would be in her best interests.” Akron, 103 S.Ct. at 2498. See also Ashcroft, 103 S.Ct. at 2525. In the present case, the Illinois Act merely requires parental notification, not parental consent, of the minor unemancipated child’s decision to terminate her pregnancy. Nevertheless, the Supreme Court has indicated that an alternative procedure must also be provided when parental notification is involved. See Bellota II, 443 U.S. at 651, 99 S.Ct. at 3052 (plurality opinion). According to the Supreme Court, the alternative procedure is necessary because the “state and parental interests must give way to the constitutional right of a mature minor or of an immature minor whose best interests are contrary to parental involvement.” Akron, 103 S.Ct. at 2491 n. 10.
In Bellota II the Supreme Court established that the alternative procedure to parental notification “must assure that a resolution of the issue, and any appeals that may follow, will be completed with anonymity and sufficient expedition to provide an effective opportunity for an abortion to be obtained.” 443 U.S. at 644, 99 S.Ct. at 3048 (plurality opinion). See also Ashcroft, 103 S.Ct. at 2525 n. 16. In the present case, section 5 of the Act provides minor unemancipated children with a judicial alternative to parental notification. The minor may appear in an Illinois state court on her own behalf, with counsel of her choice, or with court-appointed counsel, and request that the court waive the parental notification requirement of section 4(a). The minor is not required to pay the statutory filing fee and, pursuant to section 5(c) of the Act, the entire court proceeding “shall be confidential.” The Act further provides for an expedited judicial procedure, requiring the Illinois state court to rule, within forty-eight hours of the child’s application, on whether the minor unemancipated child is “mature and well-informed enough to make the abortion decision on her own, or ... that notice ... would not be in the best interests of the minor____” Ill.Rev.Stat. ch. 38, j[ 81-65(d). Moreover, the court must issue written findings of fact and conclusions of law to support its decision. Ill.Rev.Stat. ch. 38, j[ 81-65(e). Pursuant to section 5(f) of the Act, if the Illinois state court denies the minor child’s application for waiver of parental notification, the child is entitled, as a matter of right, to an expedited confidential appeal within the Illinois state court system. Because the Illinois Constitution, art. VI, § 16, mandates that the Illinois Supreme Court is to enact rules of appellate procedure, section 5(g) of the Act requests the Illinois Supreme Court “to promulgate any rules and regulations necessary to ensure that proceedings under this Act are handled in an expeditious and confidential manner.” Ill.Rev.Stat. ch. 38, 81-65(g). The plaintiff class complains that the judicial alternative to parental notification contained in section 5 fails to satisfy the constitutional requirements of anonymity and expeditious appellate review required by Bellota II.
The plaintiff class initially argues that use of the word “confidential” in section 5 of the Act does not satisfy the constitution*1558al requirement of Bellotti II that the alternative procedure ensure the unemancipated minor’s anonymity. I agree with the majority that the plaintiffs’ hypertechnical, attempted semantic distinction between the words “confidential” and “anonymity” lacks merit. The purpose of the anonymity requirements is to safeguard the unemancipated minor child’s privacy in her attempt to waive the parental notification requirement. The term “confidential” is more than adequate to ensure the child’s privacy. Indeed, the Supreme Court, when discussing the anonymity requirement, uses the terms “confidentiality” and “anonymity” interchangeably. See Ashcroft, 103 S.Ct. at 2525 n. 16. See also Bellotti II, 443 U.S. at 645, 99 S.Ct. at 3049 (plurality opinion) (“preserve confidentiality as to the minor”). Thus, the Illinois legislature’s use of the term “confidential” clearly satisfies the anonymity requirement set forth in Bellotti II. I further note that on June 30, 1984, the Illinois legislature amended section 5(c) of the Act to provide, in pertinent part, that “Court proceedings under this section shall be confidential and shall ensure the anonymity of the minor or incompetent.” See 1984 Ill.Leg.Serv. 270 (West) (emphasis original). In view of this recent amendment, there is no question that section 5 of the Act ensures anonymity of the minor unemancipated child throughout the judicial waiver proceedings.
Despite the constitutionality of the anonymity requirement of section 5, the majority enjoins enforcement of the Act until the Illinois Supreme Court promulgates rules of confidentiality. According to the majority, “the Illinois statute does not make any specific provisions to assure the minor’s anonymity at the waiver hearing.” The majority's speculative concern apparently lies in the fact that the Illinois statute, unlike the Missouri statute upheld by the Supreme Court in Ashcroft, does not direct that the initials of the minor unemancipated child be used on the waiver petition filed in state court. The majority’s reasoning disregards the Supreme Court’s proviso in Ashcroft that the state legislature need only “provide[] the framework for a constitutionally sufficient means” of ensuring the anonymity of the minor child throughout the judicial waiver proceeding. 103 S.Ct. at 2525 n. 16 (emphasis added). The Illinois legislature has indeed provided this framework in sections 5(c) and 5(f) of the Act, requiring that the initial proceedings and any appeals be “confidential.” Because the district court enjoined enforcement of the Act some five days before its effective date, the Illinois Supreme Court has had no need to promulgate rules concerning confidentiality. There is no reason to believe, however, that the state court judges of Illinois will not comply with the mandate of prior United States Supreme Court opinions and ensure the anonymity of the minor unemancipated female child throughout the judicial waiver proceedings. The Illinois state court judges are, in my opinion, as equally competent and dedicated as are the members of this court in properly interpreting and adhering to the existing Supreme Court case law. Indeed, if the Illinois state court judges fail to provide for the anonymity of the minor unemancipated child, they will be in direct violation of the law. The majority’s speculative assertion that Illinois state courts will not adequately provide for the anonymity of minor unemancipated children is sheer conjecture, without any basis in reason or experience. Thus, I disagree with the majority’s reasoning and would hold that section 5 does, in fact, provide the framework necessary to ensure the anonymity of the minor unemancipated child throughout the judicial waiver proceedings.
The plaintiff class also contends that the appeal process, as adopted by the Illinois legislature in section 5 of the Act, fails to satisfy the constitutional requirement of Bellotti II that the alternative to parental notification be completed with expediency. Section 5(f) of the Act provides that “[a]n expedited confidential appeal shall be available, as the Supreme Court provides by rule____” Ill.Rev.Stat. ch. 38, j| 81-65(f). According to the Illinois Constitution, art. VI, § 16, the Illinois Supreme Court is to enact rules of appellate procedure, thus the *1559Illinois legislature directs, in plain and simple language, that the Illinois Supreme Court “promulgate any rules and regulations necessary to ensure that proceedings under this Act are handled in an expeditious ... manner.” Ill.Rev.Stat. ch. 38, (181-65(g). In Ashcroft, the Supreme Court considered an almost identical statute that provided:
“The notice of intent to appeal shall be given within twenty-four hours from the date of issuance of the order. The record on appeal shall be completed and the appeal shall be perfected within five days from the filing of notice to appeal. Because time may be of the essence regarding the performance of the abortion, the supreme court of this state shall, by court rule, provide for expedited appellate review of cases appealed under this section.”
103 S.Ct. at 2525 n. 16 (emphasis added). The Court in Ashcroft upheld the Missouri statute because it “provides the framework for a constitutionally sufficient means of expediting judicial proceedings.” Id. The Court further noted that immediately after its effective date, the Missouri statute was enjoined and thus “there has been no need for the state supreme court to promulgate rules concerning appellate review.” Id. Similarly, in the present case the Illinois legislature has provided the framework necessary for expediting the appeal of a judicial decision denying a minor child’s application to waive parental notification. Because the district court enjoined the Act before it ever became effective, the Illinois Supreme Court has had absolutely no need to promulgate rules of appellate review. I agree with the common sense approach of the Supreme Court in Ashcroft that “[tjhere is no reason to believe that [Illinois] will not expedite any appeal consistent with the mandate” of prior Supreme Court opinions. Id.
The majority’s attempt to distinguish section 5 of the Illinois Act from the Missouri statute held constitutional in Ashcroft is, at best, unpersuasive. It is true that the Illinois Act does not provide rules for the filing or perfection of appeals as did the Missouri statute in Ashcroft. Nevertheless, the Illinois Act provides the framework necessary to satisfy the constitutional requirement of an expedited appellate review. I have every reason to believe that the well-trained judges within the Illinois state court system will follow the controlling statutes and case law, expediting appeals consistent with the Supreme Court’s decisions. Thus, unlike the majority, I would hold that section 5 of the Act provides the framework necessary to provide minor unemancipated children with expedited appeals of judicial determinations denying waiver of parental notification.
I add that the majority’s concern over the lack of any Illinois Supreme Court rules to ensure anonymity and expediency in the judicial waiver proceedings is premised, in large measure, upon the Third Circuit’s opinion in American College of Obstetricians v: Thornburgh, 737 F.2d 283 (3d Cir.1984), review granted, — U.S. -, 105 S.Ct. 2015, 85 L.Ed.2d 297 (1985). In that case, the Pennsylvania Abortion Control Act of 1982 provided for an expedited and confidential judicial waiver proceeding but required the Pennsylvania Supreme Court to promulgate rules to “ensure confidentiality and ... promptness of disposition.” 737 F.2d at 307-08. Despite the clear framework for a confidential and expedited judicial proceeding, the Third Circuit enjoined enforcement of the Act until the Pennsylvania Supreme Court promulgated such rules “assuring confidentiality and promptness of disposition ____” Id. at 297. I note that on April 15, 1985, the Supreme Court granted review of the Third Circuit’s opinion. See — U.S.-, 105 S.Ct. 2015, 85 L.Ed.2d 297 (1985). One of the issues before the Supreme Court is whether the “court of appeals misapplied] precedents of [the] Supreme Court in declaring unconstitutional numerous provisions of Pennsylvania’s Abortion Control Act.” Id. at 3727. I believe that the Third Circuit’s decision to enjoin enforcement of the Pennsylvania Abortion Control Act until the Pennsylvania Supreme Court promulgates rules of ano*1560nymity and expeditious appellate review is in direct conflict with the Supreme Court’s directive in Ashcroft that the state legislature need only provide the framework necessary to ensure anonymity and expediency throughout the judicial waiver proceedings.
Ill
In summary, the twenty-four hour waiting period of section 4(a) is constitutional because it protects minor, unemancipated, unmarried, immature, female children who are legally dependent upon their parents from making an immature, uninformed abortion decision. Moreover, the twenty-four hour waiting period protects parents’ constitutional right to direct the upbringing of their minor children. Under Illinois law, parents are legally responsible for the health, maintenance, support, and well-being of their minor children and also for the decisions made by their minor children, including the decision to undergo a surgical abortion procedure. As a corresponding liberty to these legal responsibilities, parents have the right, as recognized in judicial interpretations of the Constitution, to participate in their minor unemancipated daughter’s abortion decision. Section 5 of the Act is also constitutional because it provides the framework necessary to 1) ensure the anonymity of the minor unemancipated child throughout the judicial waiver proceeding, and 2) expedite the appeal of a judicial determination to deny the minor child’s application to waive parental notification. Thus, unlike the majority, I would not defeat the sincere efforts of the competent Illinois legislature to protect minor unemancipated children from their own immaturity and to protect the constitutional right of parents to direct the rearing of their children. I would not sever section 4(a) from the Act nor enjoin enforcement of the Act until the Illinois Supreme Court promulgates rules of confidentiality and expedited appellate review. Instead, I would reverse the district court, vacate the permanent injunction, and allow the State of Illinois to implement the will of its citizenry, as expressed by the Illinois legislature in the Parental Notice of Abortion Act of 1983.

. The Parental Notice of Abortion Act of 1983 is set forth, in its entirety, in the Zbaraz v. Hartigan, 584 F.Supp. 1452, 1467-71 (N.D.Ill.1984). See also Ill.Rev.Stat. ch. 38, ¶ 81-61 et seq. (Smith-Hurd Supp. 1984-1985).


. On June 30, 1984, the Illinois General Assembly amended section 5(c) of the Act to provide:
"(c) Court proceedings under this Section shall be confidential and shall ensure the anonymity of the minor or incompetent. These proceedings shall be given such precedence over other pending matters as is necessary to ensure that the court may reach a decision promptly, but in no case shall the court fail to rule within 48 hours of the time of application, provided that the 48 hour limitation may be extended at the request of the minor or incompetent."
1984 Ill.Leg.Serv. 270 (West) (emphasis original).


. The district court gratuitously addressed issues “not raised explicitly by the parties.” Zbaraz v. Hartigan, 584 F.Supp. at 1464. The issues included the provision of section 8 that “any person ... who intentionally, knowingly, or recklessly fails to conform to the requirement of this Act, is guilty of a class A misdemeanor": *1548the provision of section 8 that in a civil action under this statute, "the law of this State shall not be construed to preclude the award of exemplary damages”; and the definition of actual notice in section 3(c) as “giving notice directly or by telephone.” Id. at 1465-66 (emphasis original). I agree with the majority that we need not rule on these issues, as they were never presented to the district court and thus are not properly before this court for review.


. The Act also applies to incompetents, defined as "any person who has been adjudged a, disabled person and has had a guardian appointed for her as provided for under Section 11a-3(a)(1) or Section lla-3(3) of the Probate Act of 1975." See Ill.Rev.Stat. ch. 38, If 81-63(e).


. The Act defines an emancipated minor as "any minor who is or has been married or has by court order otherwise been freed from the care, custody, and control of her parents.” Ill.Rev. Stat. ch. 38, U 81 — 63(b).


. I note an apparent anomaly in the Illinois statutory scheme. Even though minor unemancipated children are legally incapable of entering into valid contracts in the State of Illinois, a minor unemancipated pregnant child is legally capable of consenting to the performance of a medical or surgical procedure. According to Ill.Rev.Stat. ch. Ill, Tj4501 (1983):
"The consent to the performance of a medical or surgical procedure by a physician licensed to practice medicine and surgery executed by a ... pregnant woman who is a minor ... is not voidable because of such minority, and, for such purpose, ... a pregnant woman who is a minor ... is deemed to have the same legal capacity to act and has the same powers and obligations as has a person of legal age.”
*1549Thus, in the case of a minor unemancipated pregnant female child, the Illinois legislative scheme, not in conformity with any decisions of the United States Supreme Court, carves out an exception to the general rule that minor unemancipated children lack the knowledge, experience, and judgment to make mature, informed, well-reasoned decisions.


. Due to the wide variety of medical complications that may, and often do, arise during an abortion procedure, the abortion facility must have basic, life-saving medical equipment and qualified personnel to operate such equipment, as well as immediate access to a hospital. Indeed, "[w]hen an abortion is not performed in a hospital setting, it is imperative that the capabilities for effective cardiopulmonary resuscitation be immediately available and that hospitalization can be promptly facilitated whenever needed." J. Pritchard & P. MacDonald, Williams Obstetrics 603 (16th ed. 1980).


. The majority cites Wynn v. Carey, 599 F.2d 193 (7th Cir.1979) for the proposition that a waiting period imposed upon a minor unemancipated child is unconstitutional. In that case, however, this court held the forty-eight hour waiting period for minor unemancipated children unconstitutional because it violated the Equal Protection Clause of the Fourteenth Amendment by excluding married minors and including mature, emancipated minors. The court never addressed the issue presented in this case — whether the forty-eight hour waiting period unduly burdens the minor’s decision to abort her pregnancy — and thus the legal analysis in Wynn v. Carey fails to support the majority’s position.


. The Supreme Court has repeatedly held that a "State’s interest in protecting immature minors will sustain a requirement of a consent substitute, either parental or judicial." Ashcroft, 103 S.Ct. at 2525. See also Akron, 103 S.Ct. at 2497; Bellotti II, 443 U.S. at 640, 99 S.Ct. at 3046 (plurality opinion). Thus, parental consent statutes are constitutionally permissible if drafted in compliance with the Supreme Court’s legal standards. In the present case, a statute requiring parental consent of a minor unemancipated female child’s decision to have an abortion would apparently conflict with Ill.Rev.Stat. ch. Ill, H4501, which permits a minor unemancipated pregnant child to consent to a medical or surgical procedure. See supra note 6.


. See supra note 6.


. A parental consent statute ensures parents an opportunity to participate in the abortion decision of their minor child, for whom the parents are legally responsible. In the absence of a parental consent statute or a notification and waiting period statute, I believe the State has a duty to protect parents from being held legally responsible for the medical costs arising out of their daughter’s abortion because such parents have had no opportunity to participate in the abortion decision.